DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is responsive to the claims filed 11/11/2020.
Claims 1-17 have been examined.

Priority
Applicant’s claim for the benefit of prior-filed application 16/002164 under 35 U.S.C. 120 which claims benefit of prior-filed application 62/521389 under 35 U.S.C. 119(e) is acknowledged and granted.

Specification
The specification is objected to because of the following minor informalities: 
The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code [0058]. Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code. See MPEP § 608.01.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ) second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



The term “proximity” in claim 1 is a relative term which renders the claim indefinite.  The term “proximity” is not defined by the claim, the specification [0059] does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  See MPEP § 2173.05(b). As such, claim 1 and any claims which depend therefrom are indefinite.

Claim Interpretation – Method Steps
Claims 1-4 and 13-17 contain claims which do not positively recite the statutory class (thing or product) to which it is tied, by identifying the apparatus that accomplishes the method steps. Where it is not recited what is performing a method step, such method step it is broadly interpreted to encompass all means by which the claim limit can be performed (including a purely mental step performed by a human). If a claim limit is intended to be interpreted as being performed by a specific structural element, it should be made clear what underlying apparatus is used to perform each recited method step. Merely stating the underlying apparatus in the preamble is not sufficient. Further, if the method step is performed by software, it should be made clear that the software resides on a physical media and when read by a processor executes the method steps (all of which requires support in the specification). It is recommended that the claim be amended to clarify which method steps are performed by automatically by code and which required human decisions or action. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained through the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-17 are rejected under 35 U.S.C. 103(a) as being unpatentable over Xiu (PGPub Document No. 20180330354) in view of Levasseur (U.S. Patent No. 6427912) in further view of Han (U.S. Patent No. 10366378) in further view of Fitzgerald (PGPub Document No. 20010037249)

As per claim 1, Xiu teaches a method for collecting fees and user data ([0007] at a location at which Wi-Fi and cellular services are not available (offline fee deductions [0039]), comprising the steps of 
a.installing a […] at a first location at which Wi-Fi and cellular services are not present ([Figure 4] [0065]), the […] comprising a computer ([0065]), an input device ([Figure 4] [0066] [0077]), a fee card reader ([Figure 4] [0069]), and a power supply ([0122]);	b. at the […], 
i.  prompting a user to input user data into the computer with the input device ([Figure 8, element 801]);	ii.  based on the user-input data, with the computer at the […] generating a fee amount due ([Figure 8, element 802]);	iii.  prompting the user to input payment card data into the computer ([0039]);	iv.  storing in the computer the user data, the fee amount due and the payment card data ([Figure 15, element 1505][0162][0170]);	c. at the first location and at a first time that is temporally delayed from the time when the user data, the fee amount due and the payment card data input by the user are stored in step b. iv. , transferring the user data, the fee amount due and the payment card data to a remote device that is in proximity to the computer ([Figure 15, element 1509] [0168 0178] where the examiner takes the position that removable hard disk is transportable of performing the claim limit.).

Levasseur teaches d.  at a second location that is remote from the first location and at which Wi-Fi or cellular services are available, and at a second time that is temporally delayed from the first time, transmitting the user data, the fee amount due and the payment card data from the remote device to a processing system and transmitting the payment card data to a financial transaction processor (see at least [claim 17] “The method of claim 1 wherein the credit vending system includes a data transfer connector associated with the transaction controller, to which data transfer connector a portable data transfer device may be operatively connected 10 by service personnel, and wherein the method further includes the activity of determining whether a portable data 
transfer device is connected to the data transfer connector and a data transfer is requested and, if so, downloading the credit transaction information stored in the memory storage 15 of the transaction controller to the portable data transfer device”).

It would have been obvious to one skilled in the art at the time of the invention to have combined the teachings as found in Levasseur with that of Xiu because provides a means to perform transactions under circumstances where a vending (transactions) machine or system is installed at a remote location without ready access to communications or data lines for on-line transaction [column 2, lines 1-3]. The claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Xiu does not state the use of a kiosk.

Han teaches an analogous system which uses a kiosk ([column 9, lines 30-43]).

It would have been obvious to one skilled in the art at the time of the invention to have combined the teachings as found in Han with that of Xiu because both reference deal with the issue of offline transaction in the absence of online connectivity. The claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Fitzgerald teaches a printer and v.  printing a receipt containing at least user data and fee payment data ([0016] [0017 ][0034 ][0036] [0039] [0046] [claim 5]).

It would have been obvious to one skilled in the art at the time of the invention to have combined the teachings as found in Fitzgerald with that of Xiu because provides a means to print a receipt as is common when performing a transaction. The claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

As per claim 2, 
Xiu teaches the method according to claim 1 including the step of encrypting the user data, the fee amount due and the payment card data ([0063]).

As per claim 3, 
Xiu does not teach the claim limits. 

Han teaches the method according to claim 2, wherein the encryption of the user data, the fee amount due and the payment card data is according to Payment Card Industry Data Security Standards (PCI DSS) (PCI [column 62, lines 26-35]).

As per claim 4, 
Xiu teaches the method according to claim 3 in which the financial transaction processor verifies payment card data and processes payment of the fee amount due, and if the payment of the fee amount due is rejected, notifying an operator that the payment has been rejected  ([0145] [0196]).

As per claim 5, 
Xiu teaches a fee collection apparatus for use in collecting fees ([0007]).

The remaining limits of this claim are rejected using the same prior art and rationale as previously addressed in Claim 1.

As per claim 6, 
The limits of this claim are rejected using the same prior art and rationale as previously addressed in Claim 3.

As per claim 7, 
Xiu teaches an apparatus and system according to claim 6 in which the encrypted user data are transmitted from the computer at the kiosk to the remote device using a Bluetooth connection or a radio frequency connection ([0090]).

As per claim 8, 
Xiu teaches the apparatus and system according to claim 7 in which the encrypted user data are transmitted from the remote device to the processing system using a telecommunications service ([0090]).

As per claim 9, 
The limits of this claim are rejected using the same prior art and rationale as previously addressed in Claim 1.


As per claim 10, Xiu teaches apparatus and system according to claim 9 in which the processing system is a cloud-based system and wherein fee card data are transmitted from the cloud-based system to the financial transaction processor ([0167]).

As per claim 11, 
The limits of this claim are rejected using the same prior art and rationale as previously addressed in Claim 1.

As per claim 12, 
Xiu does not teach the claim limits.

Han teaches the apparatus and system according to claim 5 in which the power supply comprises a solar panel  (solar cells [column 61, lines 9-15]).
As per claim 13, 
The limits of this claim are rejected using the same prior art and rationale as previously addressed in Claim 1.

As per claim 14, 
The limits of this claim are rejected using the same prior art and rationale as previously addressed in Claim 2.

As per claim 15, 
The limits of this claim are rejected using the same prior art and rationale as previously addressed in Claim 3.

As per claim 16, 
The limits of this claim are rejected using the same prior art and rationale as previously addressed in Claim 4.

As per claim 17, 
The limits of this claim are rejected using the same prior art and rationale as previously addressed in Claim 1 and 12.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Gregory Pollock whose telephone number is 571 270-1465.  The examiner can normally be reached on 7:30 AM - 4 PM, Mon-Fri Eastern Time.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ryan Donlon can be reached on 571 270-3602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Gregory A Pollock/Primary Examiner, Art Unit 3695                                                                                                                                                                                                        
05/25/2022